                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

Troy Karpovich, as guardian of
Michael R. Karpovich,
a legally-incapacitated person,

        Plaintiff,

v.                                                     Case No. 18-12247

City of Detroit, et al.,                               Sean F. Cox
                                                       United States District Court Judge
      Defendants.
__________________________________/

        ORDER DECLINING TO EXERCISE SUPPLEMENTAL JURISDICTION
                  OVER PLAINTIFF’S STATE-LAW CLAIMS

        On July 18, 2018, Plaintiff filed this action, asserting eight separate counts against a total

of twelve Defendants. Plaintiff filed the action in federal court based upon federal-question

jurisdiction over counts I, II, and III. Plaintiff asks the Court to exercise supplemental

jurisdiction over Plaintiff’s five state-law counts. (See Compl. at ¶¶ 2-3).

        The applicable statute regarding supplemental jurisdiction, 28 U.S.C. § 1367, provides, in

pertinent part, that district courts may decline to exercise supplemental jurisdiction over a claim

when: 1) the claim raises a novel or complex issue of State law; 2) the claim substantially

predominates over the claim or claims over which the district court has original jurisdiction;

3) the district court has dismissed all claims over which it has original jurisdiction, or 4) in

exceptional circumstances, there are other compelling reasons for declining jurisdiction. 28

U.S.C. § 1367(c).

        This Court concludes that the state-law claims predominate over the limited federal

claims in this action and may raise complex or novel issues of state law. In addition, the Court
finds that the potential for jury confusion in this case would be great if Plaintiff’s federal claims

were presented to a jury along with Plaintiff’s state-law claims. Thus, the potential for jury

confusion is yet another reason for this Court to decline to exercise supplemental jurisdiction

over Plaintiff’s state-law claims. United Mine Workers v. Gibbs, 383 U.S. 715 (1966); Padilla v.

City of Saginaw, 867 F.Supp. 1309 (E.D. Mich. 1994); 28 U.S.C. § 1367(c)(4).

       Accordingly, the Court DECLINES TO EXERCISE SUPPLEMENTAL

JURISDICTION over the state-law claims asserted in this action. As such, the only claims that

shall remain in this action are Counts I, II, and III. IT IS ORDERED that Counts IV, V, VI,

VII, and VIII are DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

                                               s/Sean F. Cox
                                               Sean F. Cox
                                               United States District Judge

Dated: December 19, 2018

I hereby certify that a copy of the foregoing document was served upon counsel of record on
December 19, 2018, by electronic and/or ordinary mail.

                               s/Jennifer McCoy
                               Case Manager
